Citation Nr: 0204904	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  93-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin disorder 
of the feet and groin, on a direct basis.

(The issues of entitlement to service connection for 
sinusitis, dizziness, post operative residuals of a tumor of 
the left iliac crest, and a skin disorder of the feet and 
groin claimed as secondary to exposure to Agent Orange will 
be the subject of a later decision.  The issue of service 
connection for a heart disorder, to include mitral valve 
prolapse, is still undergoing evidentiary development at the 
RO pursuant to the Board's April 1999 Remand and, if returned 
to the Board, also will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970, including service in the Republic of Vietnam, and his 
decorations include the Combat Action Ribbon.

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand from the United States Court of Appeals 
for Veterans Claims (Court).  The appeal originates from 
decisions by the RO in Washington, DC.  In a November 1988 
decision, the RO denied the veteran's claims for service 
connection for a heart disorder, to include mitral valve 
prolapse, as well as sinusitis and dizziness.  In a June 1997 
decision, the RO denied the veteran's claims for service 
connection for a tumor of the left iliac crest and for a skin 
disorder of the feet and groin claimed as secondary to his 
exposure to Agent Orange during service; and denied a 
petition to reopen a claim for service connection for a skin 
disorder of the feet and groin, on a basis other than as 
secondary to his in-service exposure to Agent Orange (direct 
basis).

In December 1993, the veteran and his representative appeared 
in Washington, DC, for a hearing conducted by a former Board 
Member.  In March 1995, the Board informed the veteran that 
the Member who conducted the hearing was no longer employed 
by the Board, and indicated that he was entitled to another 
hearing.  In an April 1995 statement, the veteran responded 
that he did not wish to be afforded a second hearing and 
requested that the Board render a decision based on the 
evidence of record.  In June 1995, the Board remanded this 
matter for further development.  In April 1999, the Board 
denied the veteran's application to reopen his claim for 
service connection for a skin disorder of the feet and groin, 
on a direct basis; denied, as not well grounded, the claims 
of service connection for sinusitis, dizziness, a tumor of 
the left iliac crest, and a skin disorder of the feet and 
groin claimed as secondary to exposure to Agent Orange; and 
remanded for further evidentiary development the claim for 
service connection for a heart disorder, to include mitral 
valve prolapse.

Thereafter, the veteran appealed the Board's April 1999 
decision to the Court.  On March 21, 2001, Counsel for the 
Secretary filed a motion for remand and to stay further 
proceedings; in May and June 2001 responses, the appellant, 
through counsel, indicated that he did not oppose the 
Secretary's motion.  On June 11, 2001, the Court issued an 
Order that granted the motion; and vacated the Board's April 
1999 decision to the extent that it denied service connection 
for sinusitis, dizziness, a tumor of the left iliac crest; 
denied service connection for a skin disorder of the feet and 
groin claimed as secondary to exposure to Agent Orange; and 
declined to reopen a claim of service connection for a skin 
disorder of the feet and groin on a direct basis.  The Court 
remanded these matters to the Board for further proceedings 
consistent with the Secretary's Motion.

The Board decision as to the application to reopen the claim 
of service connection for a skin disorder of the feet and 
groin, on a direct basis, is set forth below.  

As for the claims for service connection for sinusitis, for 
dizziness, for post operative residuals of a tumor of the 
left iliac crest, and for a skin disorder of the feet and 
groin claimed as secondary to exposure to Agent Orange, the 
Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's and his 
representative's response to the notice, the Board will 
prepare a separate decision addressing these issues.

Moreover, as regards the issue of entitlement to service 
connection for a heart disorder, to include mitral valve 
prolapse, the Board notes that this claim is still being 
developed by the RO pursuant to its April 1999 Remand and, if 
returned to the Board, will be the subject of a later 
decision.


FINDINGS OF FACT

1. In January 1982, the Board denied service connection for a 
skin rash of the groin and a skin disability of the feet, 
on a direct basis, on the ground that neither of these 
disorders had its onset during his period of active duty.

2. None of the additional medical evidence associated with 
the claims file subsequent to the January 1982 Board 
decision suggests a direct relationship between a current 
skin disorder of the feet and groin and the veteran's 
active military service; hence, such evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1. The Board's January 1982 decision denying the veteran's 
claims for a skin rash of the groin and a skin disability 
of the feet is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (2001).

2. The evidence associated with the claims file since the 
Board's January 1982 denial is not new and material; thus, 
the requirements to reopen the veteran's claim have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board points out, as noted in 
the Court's order and the Secretary's motion, that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, redefines VA's obligations with respect to 
notifying and assisting a claimant.  See Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001) (Act 
or VCAA)).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision at this time, and that all notification and 
development action needed to render a fair decision on the 
petition to reopen the claim for service connection for a 
skin disorder of the feet and groin, on a direct basis, has 
been accomplished.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

The record reflects that the Board denied the veteran's claim 
for service connection for skin disorders of the feet and 
groin, on a direct basis, in January 1982.  The Board denied 
service connection for a skin rash of the groin and a skin 
disability of the feet on the ground that neither of these 
disorders had its onset during his period of active duty. 

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  In this regard, the Board notes that unless the 
Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Here, the veteran did not 
request reconsideration of the Board's January 1982 decision, 
and no other exception to finality applies; hence, that 
decision is final as to the evidence then of record.  Id.

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (Parenthetically, the Board 
notes that pertinent regulations that implement the Act 
recently were promulgated.  However, the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Hence, the Board will apply the version of 
3.156(a) in effect at time of the RO's June 1997 (and the 
Board's now vacated April 1999) denial of the claim; that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.)

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

At the time of the Board's January 1982 denial of service 
connection, the pertinent evidence of record included service 
medical records; the report of VA examination conducted in 
September 1972; and the transcript of an October 1981 
hearing.

The service medical records were negative for any complaint 
or treatment for this condition, and his May 1970 separation 
examination report was likewise negative for this disorder.

In September 1972, VA examined the veteran in connection with 
his claim for service connection for an eye disorder.  In the 
examination report, the physician indicated that the 
examination did not reveal any finding of skin problems and 
the examiner's impression was that the veteran was in good 
general health.

During his October 1981 hearing, held in Washington, DC, 
before three former Members of the Board, the veteran 
testified that he never had any skin problems on his feet or 
in his groin prior to his period of service.  He further 
stated that he began to experience athlete's feet and a rash 
in his groin while serving in Vietnam, and that he received 
medical treatment for them.  The veteran also reported that 
the skin disorders had been chronic and recurrent since that 
time, and that he had received private as well as VA care for 
them; he added that he has treated his skin problems with 
over-the-counter medications.

In January 1982, based on its review of such evidence, the 
Board concluded that service connection was not warranted for 
a skin rash of the groin and a skin disability of the feet 
and groin on the ground that neither of these disorders had 
its onset during his period of active duty.

The relevant evidence associated with the claims file since 
the January 1982 decision consists of the reports of VA 
examinations conducted in October 1988, July 1995, and 
February 1997; records of VA and private outpatient treatment 
dated to March 1999; two lay statements from former service 
comrades, dated in December 1993 and February 1994; a number 
of written statements from the veteran; and testimony at a 
December 1993 personal hearing. 

When examined by VA in October 1988, in connection with his 
claims for service connection for a heart disorder, for 
dizziness, and for sinusitis, the examiner reported that, 
other than evidence of a residual of the tumor of the left 
iliac crest that had been surgically removed, the examination 
of the veteran's skin was within normal limits; no skin 
disorder was diagnosed.

The July 1995 VA examination report reflects that the 
veteran's skin was noted to be within normal limits; no skin 
disorder was diagnosed.  In February 1997, the veteran was 
afforded VA dermatological and Agent Orange examinations.  
The report of the February 1997 dermatological examination 
reflects that the veteran provided a history of serving in 
Vietnam during service, and of receiving treatment for skin 
problems on both his feet and groin at that time.  The 
veteran stated that calamine lotion was applied to his "raw 
skin."  He indicated that, subsequent to service, he 
received treatment for this disorder on numerous occasions.  
In addition, he complained that, approximately two years 
prior to the examination, he began to develop "whitish 
spots" on his face and back.  The veteran also provided a 
history of having bumps on his back and chest for 
approximately 15 years.  The examination revealed that the 
veteran had about seven hypopigmented macules on his cheeks 
and nose, as well as a subcutaneous movable nodule on his 
back.  Significantly, the examiner reported that the skin of 
the groin and feet was within normal limits.  The diagnoses 
were history of tinea pedis and tinea cruris, with good 
control and no active lesions, epidermal cyst without any 
signs of inflammation on his back and hypopigmented macules 
on the face of questionable etiology.  The physician did not 
offer an opinion as to the relationship, if any, between the 
veteran's skin disorders and his period of military service.

A review of the February 1997 Agent Orange examination report 
discloses that the veteran provided a history of having 
served in rice paddies in Vietnam.  He stated that he has had 
a history of skin problems between his toes and in his groin.  
The veteran explained that the skin usually turns raw and 
that it thereafter breaks and peels.  He reported that he 
treated the problem with various ointments and creams.  The 
veteran also complained of suffering from a skin color change 
on his face and upper chest during the past few years.  The 
examination revealed six to eight hypopigmented macules on 
his face.  Significantly, the skin on his feet and groin was 
normal.  The sole diagnosis was hypopigmented macules on his 
face.  The examiner did not offer an opinion as to the 
relationship, if any, between this disability and the 
veteran's period of service.  He also did not comment on the 
origin of the veteran's tinea pedis and tinea cruris, 
apparently in an inactive stage at the time of the 
examination.

A review of VA and private treatment records, dated from 
April 1974 to March 1999, discloses that the veteran was seen 
on numerous occasions for complaints of skin problems on his 
groin and feet.  These records include numerous diagnoses 
chronic tinea cruris and tinea pedis.  Significantly, 
however, none of the examiners has indicated that these skin 
disorders are etiologically related to the veteran's military 
service.

In support of this claim, the veteran also submitted lay 
statements from two former service comrades, which are dated 
in December 1993 and February 1994.  In each of the 
statements, the affirmants stated that they participated in 
combat operations with the veteran.  In addition, they each 
reported they suffered from skin conditions that were related 
to their period of military service in Vietnam, and that 
their skin conditions were the "same" as the veteran's.  
Indeed, one of the affirmants said that he was service-
connected for this disorder.

In several statements of record, the veteran essentially 
reiterated the contentions he made at the October 1981 
hearing.  During the December 1993 hearing, the veteran did 
not offer specific argument in support of the claim currently 
under consideration (which was not filed until several years 
later).

The Board notes that all the medical evidence associated with 
the file since the January 1982 Board decision is new, 
inasmuch as it was not previously of record, and therefore, 
not considered by the Board in connection with the prior 
denial.  However, the October 1988 examination report is not 
relevant, inasmuch as it does not include a diagnosis of a 
skin disorder.  While the remaining records are replete with 
diagnoses of tinea pedis and tinea cruris, and are, thus, 
relevant to the question of whether the veteran currently has 
a skin disorder, these records are, nonetheless, not 
material, inasmuch as they include no medical opinion by any 
examiner linking the veteran's current skin problems to his 
active military service.

As regards the lay evidence that has been added to the 
record, the Board notes, initially, that the veteran has 
continued to assert that he was treated for skin problems 
during his combat service.  Even if the Board accepts these 
assertions as credible, and consistent with the circumstance 
of the veteran's service (consistent with 38 U.S.C.A. 
§ 1154(b)), the veteran made these same assertions in 
connection with the prior appeal; hence, the assertions are 
merely cumulative of other evidence previously of record and, 
by definition, are not new.  In any event, the Board notes 
that evidence of skin problems in service, without more, does 
not establish entitlement to service connection.  

Clearly, the pivotal issue in this case is whether any 
currently diagnosed skin condition is in any way related to 
the veteran's active military service (to include any skin 
problems suffered therein).  Unfortunately, the record still 
includes no medical opinion on this point, and neither the 
veteran nor his former service comrades are competent to 
provide probative evidence of a relationship between current 
skin problems and service.  As laymen, they are not shown to 
have the necessary medical expertise or training to give a 
competent opinion on the cause of the veteran's current skin 
problems.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, where, as here, medical evidence is needed to 
establish service connection, lay statements, without more, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  The Board notes that medical 
evidence, and not merely allegations, must support the claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  No 
such evidence has been presented to reopen the claim for 
service connection in this case.

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the January 1982 Board 
decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that a 
current skin disability affecting the groin and/or feet was 
incurred or aggravated during the veteran's period of active 
duty service.  As such, none of the evidence is new and 
material for the purpose of reopening the claim, and the 
January 1982 denial remains final. 

The Board acknowledges that, in the June 1997 rating decision 
on appeal, the RO referred to a third criterion (formerly 
considered by the Board in accordance with the Court's case 
law) that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility of a change in outcome 
of the case on the merits.  See Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  However, the United States 
Court of Appeals for the Federal Circuit recently held that 
there was no such legal requirement.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Nonetheless, as demonstrated by the 
foregoing discussion, the veteran clearly has not met the 
section 3.156(a) criteria for reopening his claim.  Hence, 
the outcome of the case is the same regardless of the 
standard utilized in adjudicating the claim, and the Board 
finds that the Board's application of Hodge, and the correct 
regulatory definition of section 3.156(a) do not prejudice 
the veteran, in the first instance.  To remand this case to 
the RO for explicit consideration of Hodge would be pointless 
and would not result in a determination favorable to him.  
See VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 
(1992); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Furthermore, as regards the applicability of the Veterans 
Claims Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen the 
claim currently under consideration, it does not appear that 
the duty to assist and notification provisions of the Act are 
applicable to this issue.  Moreover, as indicated above, 
because the petition to reopen was filed prior to August 29, 
2001, any duties set forth in the revised version of 
38 C.F.R. § 3.156(a), promulgated pursuant to the Act, are 
not applicable in this appeal.  

In any event, however, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim for service 
connection for a skin disorder of the feet and groin, on a 
direct basis.  They also have been afforded various 
opportunities to present evidence and argument in support of 
the petition to reopen.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen this claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

Under these circumstances, the veteran is not prejudiced by 
the Board's consideration of the appeal at this time, and the 
petition to reopen the claim for service connection for a 
skin disorder of the feet and groin, on a direct basis, must 
be denied.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for skin disorder of the 
feet and groin, on a direct basis, the appeal as to that 
issue is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

